Case 6:19-cv-00680-ADA Document 10-8 Filed 02/20/20 Page 1 of 4

  

 

Collected 0% |
19.2.2020 14.58
Created
19.2.2020 14.39
Delivery
Tree Shape
Holmens Kanal 7
1060 Kebenhavn dk

Phone (SMS: No)

Requested delivery time
19,2.2020: 14:39 - 15.39

Delivery instructions
4, sal underskrift af Tais Clausen

 

Pickup

GORRISSEN FEDERSPIEL
AXELTORV

1609 K@BENHAVN V dk
Phone

Requested pickup time
19,2.2020; 14:39 - 15.39

Pickup instructions

Customer reference
007330 KKA/SAL

 

Shipment ID
7340001 4173664365 (1 kg)

 
Case 6:19-cv-00680-ADA Document 10-8 Filed 02/20/20 Page 2 of 4

Package ID: 473400014210996952
Delivered &

4
Recipient name: Pernille
19.2.2020 15.25

Collected c&
19.2.2020 14.58
Created
19.2.2020 14.39
Delivery
Tree Shape

Holmens Kanal 7
1060 Kebenhavn dk
Phone (SMS: No)

Requested delivery time
19.2.2020: 14:39 - 15.39

Delivery instructions
4, sal - underskrift fra Tais Clausen

Pickup

GORRISSEN FEDERSPIEL
AXELTORV

1609 K@BENHAVN V dk
Phone

Requested pickup time
19.2.2020: 14:39 - 15.39

Pickup instructions

Customer reference
001330 KKA/SAL

Shipment ID
7340001 4173664372 (1 kg)

Package ID
473400014210996952 (1 kg, 30 x 42 x 4cm)

 
Case 6:19-cv-00680-ADA Document 10-8 Filed 02/20/20 Page 3 of 4

Package ID: 473400014210996983
Delivered &

Recipient name: Pernille

19.2.2020 15.25
Collected c&
19,2.2020 14.58
Created
19.2.2020 14.39
Delivery
Tree Shape

Holmens Kanal 7
1060 Kebenhavn dk
Phone (SMS: No)

Requested delivery time
19,2.2020: 14:39 - 15.39

Delivery instructions
4, sal - underskrift af Nikolaj

Pickup

GORRISSEN FEDERSPIEL
AXELTORV

1609 K@BENHAVN V dk
Phone

Requested pickup time
19,2.2020: 14:39 - 15.39

Pickup instructions

Customer reference
001330 KKA/SAL

Shipment ID
7340001 41 73664341 (1 kg)
Case 6:19-cv-00680-ADA Document 10-8 Filed 02/20/20 Page 4 of 4

Package ID: 473400014210996976
Delivered &

Recipient name: Pernille

19.2.2020 15.26
Collected &
19.2.2020 14.58
Created
19,2.2020 14.39
Delivery
Tree Shape

Holmens Kanal 7
1060 Kebenhavn dk
Phone (SMS: No)

Requested delivery time
19,2.2020: 14:39 - 15,39

Delivery instructions
4. sal underskrift af Nikolaj

Pickup

GORRISSEN FEDERSPIEL
AXELTORV

1609 K@BENHAVN V dk
Phone

Requested pickup time
19,.2.2020; 14:39 - 15,39

Pickup instructions

Customer reference
001330 KKA/SAL

Shipment ID
734000141 73664358 (1 kg)
